DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 5/22/2020.
Response to Amendment
This Office Action has been issued in response to the amendment filed on 2/8/2022. Claim 2 has been cancelled. Claims 1 and 3-13 are pending. Applicants’ arguments have been carefully and respectfully considered in light of the instant amendment and are not persuasive, as they relate to the claim rejections under 35 U.S.C. 102 and 103, as will be discussed below. Accordingly, this action has been made FINAL.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-5, 7-8, 10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coppin et al (US 2014/0019484 A1) in view of Kobayashi et al (US 2017/0236301 A1).
As to claims 1 and 13, Coppin teaches A search criterion determination system comprising: at least one processor configured to extract, in a case where a plurality of images is inputted as a query, features from elements included in each image (Coppin describes selecting an image as the basis for a search and selecting features within the image to be used in the search (see [0041]).  In [0047], Coppin further states that the user is able to select additional images and features within those images to be used in the search.), determine at least one feature that (i) does not contradict another feature of the extracted features, or (ii) is consistent with another feature of the extracted features (Coppin describes the user selecting one or more features from one or more images in [0041] and [0047].  Coppin describes the user is able to select multiple features from within an image or images and combine those features in order to return better results.  This clearly suggests that those selected features would be consistent with each other in order to return results more in line with what the user is seeking. (see [0047] and [0057])), to be provided to a search engine as an input feature based on a relation between the extracted features (As described above Coppin allows the user to specify which features are to be used in the search (see [0041] and [0047]).  The common relation between the selected features is they are of interest to the user.), and transmit information based on the input feature to the search engine (Search is carried out once all the inputs are received (see [0051])).

However, Kobayashi teaches a frequency of appearance of each feature in the extracted features (Kobayashit describes similarities between a plurality of images are calculated depending on frequency of appearance of the feature included in the images (see [0042]).).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Coppin to incorporate the image similarity calculation as taught by Kobayashi for the purpose of increase the precision with which information is gathered for a user (see Kobayashi [0007] and [0042]).
As to claim 3, Kobayashi teaches wherein the at least one processor determines, as another input feature, a second feature with a frequency of appearance or an appearance ratio higher than that of a different feature of the extracted features even though the second feature contradicts or is not consistent with the different feature of the extracted features (Kobayashit describes similarities between a plurality of images are calculated depending on frequency of appearance of the feature included in the images (see [0042]).  It would have been obvious to calculate this based on contradicting or consistent features.).
As to claim 4, Kobayashi further teaches wherein, in a case where the frequency of appearance or appearance ratio of the second feature is higher than a threshold, the at least one processor determines the second feature as the other input feature even though the second feature contradicts or is not consistent with the different feature of the extracted features (Kobayashit describes similarities between a plurality of images are calculated depending on frequency of appearance of the feature included in the images and the similarity is determined based on exceeding a threshold (see [0042]).  It would have been obvious to calculate this based on contradicting or consistent features.).
As to claim 5, Kobayashi further teaches wherein the threshold has a different value depending on a category to which each of the features belongs (Kobayashit describes similarities between a plurality of images are calculated depending on frequency of appearance of the feature included in the images and the similarity is determined based on exceeding a threshold (see [0042]).  It would have been obvious to adjust the threshold based on a category such as the ones mention in Coppin (see [0041] – color, coherence, pattern, texture, or shape).).
As to claim 7, Coppin further teaches wherein the at least first feature includes a plurality of features with a possibility of coexisting with each other, and the at least one processor transmits the plurality of features to the search engine (Coppin describes selecting an image as the basis for a search and selecting features within the image (coexisting) to be used in the search (see [0041]).).
As to claim 8, Coppin further teaches wherein the at least processor associates the extracted features with a type of the images from which the features have been extracted (user might select an image of a dress but restrict the search to the domain of skirts or curtains (type) (see [0050]). Also see [0056], which describes feature types).
As to claim 10, Coppin teaches wherein the processor extracts an overall feature from each image, and provides the extracted overall feature to the search engine (first and second user selected features are combined to form a composite image (extracted overall feature) to form the basis of a search query (see Abstract)).
As to claim 12, Coppin teaches A search system comprising: at least one processor configured to extract, in a case where a plurality of images is inputted as a query, features from elements included in each image (Coppin describes selecting an image as the basis for a search and selecting features within the image to be used in the search (see [0041]).  In [0047], Coppin further states that the user is able to select additional images and features within those images to be used in the search.), determine at least one feature that (i) does not contradict another feature of the extracted features, or (ii) is consistent with another feature of the extracted features (Coppin describes the user selecting one or more features from one or more images in [0041] and [0047].  Coppin describes the user is able to select multiple features from within an image or images and combine those features in order to return better results.  This clearly suggests that those selected features would be consistent with each other in order to return results more in line with what the user is seeking. (see [0047] and [0057])), to be provided to a search engine as an input feature based on a relation between the extracted features (As described above Coppin allows the user to specify which features are to be used in the search (see [0041] and [0047]).  The common relation between the selected features is they are of interest to the user.), transmit information based on the input feature to the search engine (Search is carried out once all the inputs are received (see [0051])), and search at least one image similar to the images inputted as the query, using the information based on the input feature (Coppin teaches the user is able to select image(s) and feature(s) therein that are used to create a query and once the query is executed returns images similar to the composite image inputted by the user (see [0073]-[0079])).
Coppin fails to explicitly recite a frequency of appearance of each feature in the extracted features.
However, Kobayashi teaches a frequency of appearance of each feature in the extracted features (Kobayashit describes similarities between a plurality of images are calculated depending on frequency of appearance of the feature included in the images (see [0042]).).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Coppin to incorporate the image similarity calculation as taught by Kobayashi for the purpose of increase the precision with which information is gathered for a user (see Kobayashi [0007] and [0042]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coppin et al (US 2014/0019484 A1), in view of Kobayashi et al (US 2017/0236301 A1), and further in view of Shibata et al (US 2015/0302566 A1).
(Search is carried out once all the inputs are received (see [0051])) but fails to explicitly recite wherein the at least one processor presents, to a user, a second feature with a possibility of contradicting or being inconsistent with a different feature of the extracted features.
However, Shibata teaches wherein the at least one processor presents, to a user, a second feature with a possibility of contradicting or being inconsistent with a different feature of the extracted features (Shibata describes a single high frequency feature amount is selected on the basis of the distance during the searching, inconsistency with an adjacent high frequency block, a co-occurrence probability of a low frequency feature amount and a high frequency feature amount learned separately in a learning stage (see [0008])).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Coppin and Kobayashi to incorporate the image processing as taught by Shibata for the purpose of increase the quality of the image (see Shibata [0010]).
Claim 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coppin et al (US 2014/0019484 A1), in view of Kobayashi et al (US 2017/0236301 A1), and further in view of Ramachandrula et al (US 2012/0030234 A1).
As to claim 9, Coppin teaches associate the extracted features with the type of the images from which the features have been extracted (user might select an image of a dress but restrict the search to the domain of skirts or curtains (type) (see [0050]). Also see [0056], which describes feature types), but fails to explicitly present, to a user, a screen for receiving a selection on whether to associate.
However, Ramachandrula teaches present, to a user, a screen for receiving a selection on whether to associate (see [0029]).
(see Ramachandrula [0012]).
As to claim 11, Coppin teaches provide the extracted overall feature of each image to the search engine (first and second user selected features are combined to form a composite image (extracted overall feature) to form the basis of a search query (see Abstract)), but fails to explicitly present, to a user, a screen for receiving a selection on whether to provide.
However, Ramachandrula teaches present, to a user, a screen for receiving a selection on whether to provide (see [0029]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Coppin to incorporate the generating a search query as taught by Ramachandrula for the purpose of increase the speed and accuracy with which content is delivered to the user (see Ramachandrula [0012]).
Response to Arguments
Applicants’ arguments with respect to objections and rejections not repeated herein are moot, as the respective objections and rejections have been withdrawn in light of the instant amendments. Those arguments that still deemed relevant are now addressed below.
A. Applicant Argues:
Coppin corresponds to "determines, as the input feature, a feature which does not contradict another feature of the extracted features or a feature which is consistent with another feature of the extracted features" as previously recited in claim 2. However, Coppin fails to disclose or suggest that the selection by the user is based on a frequency of appearance of each feature, as claimed. Thus, Coppin fails to disclose "at least one processor configured to ... determine, based on a frequency of appearance of each feature in the extracted features, at least one feature that (i) does not contradict another feature of 
	Response:
With respect to Applicant’s argument, the argument is not correct and the Examiner is not persuaded because Coppin clearly teaches determine at least one feature that (i) does not contradict another feature of the extracted features, or (ii) is consistent with another feature of the extracted features (Coppin describes the user selecting one or more features from one or more images in [0041] and [0047].  Coppin describes the user is able to select multiple features from within an image or images and combine those features in order to return better results.  This clearly suggests that those selected features would be consistent with each other in order to return results more in line with what the user is seeking. (see [0047] and [0057])).  Coppin, however, fails to explicitly recite a frequency of appearance of each feature in the extracted features.
However, Kobayashi teaches a frequency of appearance of each feature in the extracted features (Kobayashit describes similarities between a plurality of images are calculated depending on frequency of appearance of the feature included in the images (see [0042]).).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Coppin to incorporate the image similarity calculation as taught by Kobayashi for the purpose of increase the precision with which information is gathered for a user (see Kobayashi [0007] and [0042]).
Examiner contends that Kobayashi would only benefit Coppin because the frequency of appearance would further assist in showing which features are consistent with each other and thus increase the user confidence of the extracted features.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/JARED M BIBBEE/          Primary Examiner, Art Unit 2161